Hart, J., (concurring). I fully concur in the decision of the court holding that under the prohibition act of 1915 the sale of raw alcohol by appellant was unlawful; that the sale of alcohol absolute, or raw alcohol, may be classed as either alcoholic or spirituous liquors within the meaning of the statute. I think it is unlawful to sell it or any compound or preparation thereof commonly called tonics, bitters, or medicated liquors which could be used as a beverage. I can not, however, agree with my brother judges in holding that the issues raised by the appeal in this case should (be confined to the narrow limits placed upon them by the opinion of the court. The complaint filed by the prosecuting .attorney alleges that the appellant is doing a wholesale drug business in the city of Little Eock and as such is engaged in the wholesale manufacture of medicines ¡such .as laudanum, paregoric, etc., and of tinctures and varnishes; that the appellant uses alcohol in the manufacture of said medicines, tinctures and varnishes and ¡sells the compounds to retail druggists; that appellant keeps .alcohol for the purpose of manufacturing ¡and selling said articles and that the keeping thereof is a public nuisance under the provisions of Act 109 of the Acts of 1915 of our Legislature. The appellant filed a demurrer to the complaint. The chancellor held that it was not a violation of the laws of this .State for appellant to have in its possession alcohol in its raw state to be used in the preparation of medicines, tinctures and varnishes specified in the complaint, and that it was not unlawful to sell said medicines, tinctures and varnishes to others when manufactured. The court held, however, that it is a violation of the law for the appellant to sell to others alcohol in its raw state. The court declined, therefore, to enter a decree prohibiting appellants from keeping alcohol to be used in the manufacture of medicines, tinctures and varnishes, but did enter ia decree enjoining 'appellants from selling or giving away alcohol in its raw state. I think that the question of whether appellant can use 'alcohol in making medicines, tinctures and varnishes is within the issues; for if appellant has not that right the keeping of alcohol by it for that purpose would be a nuisance and the decision of the court in not enjoining it from keeping same for the purpose was erroneous. If it be said that the decision of the court in this respect was favorable to appellant and that it is in no attitude to complain, a sufficient .answer is that this cause was advanced on the docket as a matter of grave public interest, .and the view is .at least opposed to the spirit of our former decisions on the question. See McClure v. Topf & Wright, 112 Ark. 342, and Trammell v. Bradley, County Judge, 37 Ark. 374. In the first case, Topf & Wright had complied with the terms of the act, and claimed they had obtained the signatures of the required number to make for saloon license; and having done so, they could not turn back and attack the legality of the statute. It is well settled that the validity of a statute can not be questioned by one to whom it has no application, or who is not injured by it, or who has voluntarily complied with it. And the general rule is that courts refuse to pass on the constitutionality of a statute unless absolutely necessary to a decision of the case. The court in view of the grave public interests involved in the question waived those points and passed upon the validity of the statute. The same view was taken in the last mentioned case where the decision of the lower court was adverse to the applicant for saloon license. Being of the opinion that the question of whether or not the appellant can keep alcohol for use in the manufacture of medicines, tinctures, etc., is within the issues raised by the appeal, it becomes necessary for me to express an opinion on whether the prohibition act passed by our Legislature in 1915 forbids the sale of such medicines, tinctures, etc. In my opinion, it is not a reasonable construction of the statute to hold that it prohibits the sale of every medicine nr article in the preparation of which alcohol is used. My views are well expressed in the opinion rendered in In Re Intoxicating Liquor Cases, 25 Kan. 751, 37 Am. Rep. 284. In that opinion Mr. Justice Brewer, after-wards a member of the Supreme Court of the United States, said: “If the compound or preparation be such that the distinctive character and effect of intoxicating liquor are gone, that its use as an intoxicating beverage is practically impossible by reason of the other ingredients, it is not within the statute. The mere presence of alcohol does not necessarily bring the article within the prohibition. The influence of the .alcohol miay be counteracted by the other elements, and the compound be strictly and fairly only a medicine. On the other hand, if the intoxicating liquor remain as :a distinctive force in the compound, and such compound is reasonably liable to be used tas ¡an intoxicating beverage, it is ■within the statute, and this though it contain many other ingredients and ingredients of an independent and beneficial force in counteracting disease or strengthening the system.” I do not think medicines, tinctures, etc., containing alcohol, which can not be used as beverages, come within the prohibition of the statute. I think the views I have expressed are in accord with our previous decisions on the question.